          Case 1:17-cr-00116-VM Document 79 Filed 08/03/20 Page 1 of 1




Robert G. Stahl, Esq.                                 U.S. Department of Justice
April 7, 2017
Page 1                                                United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      August 2, 2020

BY ECF and EMAIL
The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Barry Connell, 17 Cr. 116 (VM)

Dear Judge Marrero:

         The Government writes with respect to the restitution deadline in the above-referenced
case. At the defendant’s sentencing, the Court made clear that it would order restitution, and
directed the Government to submit a proposed restitution order by April 30, 2020. (See Dkt. 66 at
7-8). The Court granted the parties’ previous requests for an extension of the restitution deadline,
which is currently August 3, 2020. (Dkt. 68, 70, 74). The Government and defense counsel are
attempting to work toward a consent restitution order but have been delayed due to the COVID-
19 pandemic. In addition, the process has been delayed by health issues of defense counsel and,
most recently, the defendant. The Government accordingly requests a fourth extension of the
restitution deadline until September 11, 2020. See Dolan v. United States, 560 U.S. 605, 608
(2010) (court “retains the power to order restitution” after the 90-day deadline set forth in 18
U.S.C. § 3664(d)(5)); United States v. Gushlak, 728 F.3d 184, 191 (2d Cir. 2013) (same); United
States v. Pickett, 612 F.3d 147, 149 (2d Cir. 2010) (same). Defense counsel consents to this request.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                By:    _/s/ Won S. Shin
                                                       Won S. Shin
                                                       Assistant United States Attorney
                                                       (212) 637-2226

cc:    Jesse M. Siegel, Esq.
